Citation Nr: 1431331	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-34 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right ankle disability, claimed as joint pain, to include as due to undiagnosed illness.
 
3.  Entitlement to service connection for a left wrist disability, claimed as joint pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a right wrist disability, claimed as joint pain, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a bilateral elbow disability, claimed as joint pain, to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2012, the Board remanded the issues of service connection for joint pain, other than bilateral knee disorders, and service connection for headaches for additional development.  

In May 2013, the Board granted service connection for headaches and denied service connection for bilateral hip and right ankle disabilities.  The issues of service connection for a left ankle disability, bilateral wrist disability, and bilateral elbow disability were remanded for further development.  

In August 2013, the RO granted service connection for a left ankle disability and assigned a 10 percent rating effective October 25, 2005.  As this issue was resolved, it is no longer for consideration.  

The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in January 2014, the Court granted a Joint Motion for Partial Remand (joint motion) and remanded that part of the Board's decision that denied entitlement to service connection for bilateral hip disability and right ankle disability, for action consistent with the terms of the joint motion.  

In June 2013, the Veteran submitted a statement wherein he indicated that he would like to file a notice of disagreement with the May 2013 rating decision.  This decision granted service connection for headaches and assigned a noncompensable rating effective October 25, 2005.  On review, it is not clear whether the Veteran is disagreeing with the effective date or the rating assigned.  The AOJ should request clarification from the Veteran.  See 38 C.F.R. § 19.26(b) (2013).  

Review of the temporary folder shows that in September 2013, the Veteran submitted a claim for increased ratings for PTSD, dermatitis of the lower extremities and headaches.  The Board does not have jurisdiction of these issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral hip disability, right ankle disability, and left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed bilateral elbow disorder is due to active military service or events therein.  

2.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed right wrist disorder is due to active military service or events therein.  





CONCLUSIONS OF LAW

1.  A bilateral elbow disorder was not incurred in or aggravated during service, nor may bilateral elbow arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.317 (2013).

2.  A right wrist disorder was not incurred in or aggravated during service, nor may right wrist arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in May 2006, prior to the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  The Veteran has not identified additional relevant records that need to be obtained.  With regard to the issues decided herein, the Veteran most recently underwent a VA examination in July 2013.  The examiner reviewed the claims folder and conducted an in-person physical examination.  On review, the opinion is considered adequate and further examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).  

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The Board observes that the regulation set forth at 38 C.F.R. § 3.303(b) benefits only chronic disease as listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Analysis

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317(e). 

The Veteran's DD Form 214 shows that he was awarded a Combat Action Ribbon.  He has not, however, asserted that the claimed disabilities had their onset during combat and thus, 38 U.S.C.A. § 1154(b) is not for application.  

	Bilateral elbow disorder

Service treatment records are negative for complaints or treatment related to the elbows.  On examination for separation in September 1997, the Veteran's upper extremities (strength and range of motion) were reported as normal on clinical evaluation.  A right forearm scar was noted.  

A September 2004 VA record shows the Veteran was seen with complaints of bilateral elbow pain for one month.  It was noted that he worked as a bar attendant and had to mix drinks all of the time.  The examiner noted bilateral elbow pain probably job related.  

The Veteran underwent a VA Gulf War examination in May 2012.  He reported pain in the elbows and forearms.  On the elbow and forearm disability benefits questionnaire, the Veteran reported joint pain beginning in 2002.  He described pain in the bilateral medial epicondyles that felt as if he was being hit by a hammer.  He denied trauma, but stated that he was diagnosed with pitcher's elbow approximately 10 years ago.  On physical examination, range of motion of the elbows was normal with no objective evidence of painful motion.  X-rays did not show degenerative or traumatic arthritis.  The examiner stated that current physical and radiological findings were within normal limits and no clinical diagnosis could be attributed to the subjective complaints of joint pain.  It was noted that these complaints began 9 years after discharge and there were no medical records of joint pain or complaints in the ensuing years.  

A January 2013 addendum indicates that the Veteran's complaints of elbow pain were consistent with a diagnosis of medial epicondylitis which was reportedly diagnosed 10 years ago.  The examiner further stated that the joint pains were diagnosable and related to or aggravated by a specific incident or diagnosis and were not likely related to an undiagnosed illness or an unexplained, chronic, multisymptom illness.  

The Veteran underwent additional VA examination in July 2013.  He reported bilateral joint pain that began from a fall off a ship ladder in 1991.  He further reported that he was diagnosed with pitcher's elbow and medial epicondylitis.  On physical examination, range of motion was within normal limits without objective evidence of painful motion.  X-rays showed mild degenerative arthritis of the bilateral elbows.  Based on the in-person examination, review of service records, and review of VA records, the examiner opined that it was less likely than not that the claimed condition was incurred in service.  

As set forth, the Veteran has been diagnosed with bilateral epicondylitis and degenerative arthritis of the bilateral elbows.  The claimed condition is not shown to be undiagnosed or part of an unexplained chronic multisymptom illness.  Thus, service connection is not warranted under 38 C.F.R. § 3.317.  

On review, there is no evidence of bilateral elbow arthritis during service or for many years following discharge.  Service connection on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. § 3.307, 3.309(a).  Arthritis was not noted during service and 38 C.F.R. § 3.303(b) is also not for consideration.  

Notwithstanding, the Board must consider whether the currently diagnosed disorder is related to active duty service or events therein.  The Veteran reported a fall off of a ladder and he is competent to report this.  Service records show that the Veteran fell down a ladder in July 1989 and was seen for complaints related to the left knee.  The Veteran was also seen in May 1990 with complaints of low back pain after coming down a ladder and hitting his back against a metal rung.  In November 1990, the Veteran was seen for severe pain in the left foot since falling on the deck while running during a drill.  Complaints related to the elbows were not noted following these incidents and are not otherwise noted during service.  On report of medical history dated in November 1993, the Veteran denied a painful or "trick" elbow.  The Veteran's upper extremities were reported as normal on separation examination in September 1997.  The overall evidence does not support his reports of an in-service elbow injury and on review, his reports are not found to be credible.  

The July 2013 VA examiner provided a negative nexus opinion and on review, the Board finds the opinion probative.  It was based on review of the claims folder and in-person examination.  The Board acknowledges that the opinion was based, in part, on the absence of any documentation in the service records.  As discussed above, the Board does not find credible evidence of any in-service elbow injury and thus, the rationale is considered sufficient.  The Board further notes that VA records dated in 2004 suggest that the Veteran's complaints of elbow pain were job-related.  

The Board acknowledges the Veteran's lay assertions that current disability is related to service.  Questions of competency notwithstanding, his unsupported statements simply do not outweigh the VA opinion of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	Right wrist disability

Service treatment records are negative for complaints or treatment related to the wrists.  On examination for separation in September 1997, the Veteran's upper extremities (strength and range of motion) were reported as normal on clinical evaluation.  

The Veteran underwent a VA Gulf War examination in May 2012.  At that time, he reported pain in the wrists.  On the wrist conditions disability benefits questionnaire, the Veteran reported that he fell from a ladder onto outstretched hands in 1989 hurting his wrists.  He sought medical treatment and was prescribed ice.  Since that time he has had pain in the wrists described as tightness with movement.  X-rays did not show arthritis in the wrists.  Range of motion findings were not provided; however, the examiner stated that as current physical and radiological examination findings were within normal limits, there was no clinical diagnosis that could be attributed to the Veteran's subjective complaints.  There were no medical records supporting his claim of bilateral wrist pain in the claims folder.  

A January 2013 addendum indicates that the joint pains were diagnosable and related to or aggravated by a specific incident or diagnosis and were not likely related to an undiagnosed illness or an unexplained, chronic, multisymptom illness.  

The Veteran most recently underwent a VA wrist examination in July 2013.  
At that time, he reported bilateral wrist pain sustained from falls in 1989 and 1991.   On physical examination, range of motion of the right wrist was normal without objective evidence of painful motion.  X-rays showed mild degenerative arthritis of the right wrist.  Based on the in-person examination, review of service records, and review of VA records, the examiner opined that it was less likely than not that the claimed condition was incurred in service.  

As set forth, the Veteran has been diagnosed with degenerative arthritis of the right wrist.  The claimed condition is not shown to be undiagnosed or part of an unexplained chronic multisymptom illness.  Thus, service connection is not warranted under 38 C.F.R. § 3.317.  

On review, there is no evidence of right wrist arthritis during service or for many years following discharge.  Service connection on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. § 3.307, 3.309(a).  Arthritis was not noted during service and 38 C.F.R. § 3.303(b) is also not for consideration.  

Notwithstanding, the Board must consider whether the currently diagnosed disorder is related to active duty service or events therein.  The Veteran reported in-service falls and he is competent to report this.  Service records show that the Veteran fell down a ladder in July 1989 and was seen for complaints related to the left knee.  The Veteran was seen in May 1990 with complaints of low back pain after coming down a ladder and hitting his back against a metal rung.  In November 1990, the Veteran was seen for severe pain in the left foot since falling on the deck while running during a drill.  Complaints related to the right wrist were not noted following these incidents and are not otherwise noted during service.  On report of medical history dated in November 1993, the Veteran did not report any right wrist injury.  The Veteran's upper extremities were reported as normal on separation examination in September 1997.  The overall evidence does not support his reports of an in-service right wrist injury and on review, his reports are not found to be credible.  

The July 2013 VA examiner provided a negative nexus opinion and on review, the Board finds the opinion probative.  It was based on review of the claims folder and in-person examination.  The Board acknowledges that the opinion was based, in part, on the absence of any documentation in the service records.  As discussed above, the Board does not find credible evidence of any in-service right wrist injury and thus, the rationale is considered sufficient.  

The Board acknowledges the Veteran's lay assertions that current disability is related to service.  Questions of competency notwithstanding, his unsupported statements simply do not outweigh the VA opinion of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral elbow disability, claimed as joint pain, to include as due to an undiagnosed illness is denied.  

Service connection for a right wrist disability, claimed as joint pain, to include as due to an undiagnosed illness, is denied.  


REMAND

In May 2013, the Board denied service connection for a bilateral hip disability and for a right ankle disability, claimed as joint pain, to include as due to an undiagnosed illness.  

Pursuant to the January 2014 Joint Motion, the parties agreed that the Board's statement of reasons or bases was deficient because it was based on an improper application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The parties further agreed that the Board erred by failing to ensure that the Veteran was provided with an adequate examination for his claimed bilateral hip condition and right ankle condition.  Specifically, that the January 2013 addendum applied the wrong standard for determining entitlement to service connection.  The parties further agreed that on remand, the examiner should consider the language set forth at Veterans Benefits Administration (VBA) Training Letter 10-01.  

Regarding the issue of service connection for a left wrist disability, the Board notes that the July 2013 examination did not provide a diagnosis for the left wrist.  The examiner, however, did not explain why the claimed symptomatology could not be attributed to a known clinical diagnosis as requested and it is unclear whether the Veteran's left wrist complaints are related to undiagnosed illness or part of an unexplained chronic multisymptom illness.  Thus, additional examination and opinion are also needed as concerns this issue.  

Updated VA records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant records from the VA Medical Center in Loma Linda for the period from June 2013 to the present.  All records obtained should be associated with the claims folder or virtual folder.  

2.  Thereafter, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed bilateral hip, right ankle, and left wrist disabilities.  The claims folder, to include any relevant virtual records, must be available for review.  The examiner must also be provided a copy of Training Letter 10-01 for review.

The examiner is requested to examine the Veteran's hips, right ankle, and left wrist and is requested to provide a medical statement explaining whether the Veteran's disability pattern as concerns the claimed joints is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

If, after examining the Veteran and reviewing the claims file, the examiner determines that the disability pattern is either (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then he/she should provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia or to any other event or incident of active service.  

A complete rationale must be provided for any opinion offered.  

3.  The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


